Citation Nr: 1040000	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased rating for thrombo-angiitis 
obliterans, bilateral with bilateral sympathectomy and dystrophy 
reflex with intermittent claudication, lower extremities, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for varicose veins, 
bilateral lower extremities, currently rated as 10 percent 
disabling


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

	
INTRODUCTION

The Veteran had active service from June 1954 until July 1957.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California.  In October 2009, the Board considered these matters 
and issued remand orders for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).

The Veteran currently appeals the denial of increased ratings for 
the service connected disabilities of thrombo-angiitis 
obliterans, currently rated as 20 percent disabling under 38 
C.F.R. §4.104, Diagnostic Code (DC) 7115 (2010), and varicose 
veins, currently rated as 10 percent disabling under 38 C.F.R. 
§4.104, DC 7120 (2010).

In October 2009, the Board ordered that a VA examination be 
conducted and that the examiner specifically indicate "at what 
distance does claudication occur on walking on a level grade at 
two miles per hour," and "what disease process, if any, may 
[the Veteran's reports of leg cramping at night] be attributed."

The Veteran underwent VA examination in April 2010, and the 
examiner reported that the claudication was noted on walking more 
than "one block" at two miles per hour, a level grade.  While 
the Board appreciates that "one block" refers to some distance 
(as requested in the remand order), it is not a uniform distance 
that may be used in applying the rating schedule. 38 C.F.R. 
§4.104, DC 7115 (2010) defines various levels of disability by 
referencing distances in yards, not blocks.  

In order to render any decision, the Board must be provided with 
the tools to defend its conclusions as supported by objective 
facts.  In this case, the Board must be made aware of how many 
yards the Veteran can walk before claudication occurs before it 
can properly adjudicate the Veteran's claim.

Considering the issue of determining what disease process, if 
any, account for reports of leg cramping at night, the examiner's 
report was entirely unresponsive.  The Board is obligated by law 
to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Given this duty, the Board 
finds that this matter must be returned to the Agency of Original 
Jurisdiction to ensure compliance with the Board's 2009 remand 
orders.

With respect to the Veteran's varicose veins, the Board finds 
that the disability is intertwined with thrombo-angiitis 
obliterans that a rating cannot be fairly determined without 
better information regarding the Veteran's symptomatology.  
Specifically it is crucial to the adjudication of the Veteran's 
claims that a competent medical opinion state what, if any, 
experienced symptoms of the lower extremities are referable to 
varicose veins rather than thrombo-angiitis obliterans, and vice 
versa.

Accordingly, the case is REMANDED for the following action:

The Veteran's claims file is to be reviewed 
by a VA examiner and the following questions 
are to be answered:

What distance does claudication occur on 
walking on a level grade at two miles per 
hour?  The examiner should be aware that 
any distance reported must be reported in 
yards.

What disease process, if any, may the 
Veteran's reported leg cramping be 
attributed?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


